Citation Nr: 0102071	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) original 
evaluation for a left shoulder disability.

2.  Entitlement to an increased (compensable) original 
evaluation for a left forearm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from August 1993 to 
August 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 19, 2000, the appellant appeared at a video 
conference hearing before the undersigned Acting Member of 
the Board, at which time he testified with respect to the 
issues listed on the title page.  A transcript of that 
hearing has been associated with the record on appeal.


REMAND

Additional development of the evidentiary record is in order.  
The reports of the VA joints compensation examinations 
conducted in November 1998 and July 1999 are inadequate for 
adjudication purposes because they do not provide sufficient 
information for the Board to determine the current degree of 
impairment resulting from the left shoulder and left forearm 
disabilities.  Specifically, parts of these examination 
reports reflect answers to specific questions to which the 
Board does not have access and hence, there is information 
contained in the answers that can only be interpreted by 
reference to the questions.  Since the Board does not have 
access to the specific questions, it is impossible to fully 
interpret the findings from these VA examinations.  The Board 
does not, therefore, have sufficient medical evidence upon 
which to decide the claims seeking increased ratings for the 
left shoulder and left forearm disabilities.  The July 1999 
examination report also refers to x-ray results; however, the 
summary report for these diagnostic studies are not of 
record.  On remand, the RO should obtain comprehensive 
reports of the November 1998 and July 1999 VA joints 
examination, to include summary x-ray reports prepared in 
conjunction with the July 1999 examination and the questions 
to which the examiner was responding.

Further, the Board finds that additional medical development 
to evaluate the service-connected left shoulder and left 
forearm disabilities is necessary.  As alleged by the 
appellant's representative, it is unclear whether the claims 
file was reviewed in conjunction with the July 1999 VA 
examination.  Because VA has a statutory obligation to accord 
a veteran-claimant the duty to assist under 38 U.S.C.A. 
§ 5107,  he is entitled to a thorough examination.  See 
38 C.F.R. § 3.326 (2000) and Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (examination must take into account the 
records of prior treatment so that the evaluation of the 
disability is a fully informed one).

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following development:

1.  The RO should obtain comprehensive 
reports of the November 1998 and July 
1999 VA joints examination from the 
Birmingham-VA Medical Center, to include 
the summary x-ray report prepared 
conjunction with the July 1999 
examination, as noted above.  The RO 
should make sure that these reports 
contain the specific questions that 
prompted the examiner's responses in the 
original examination reports.  All 
reports received should be associated 
with the claims folder.

2.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for a new VA 
joints compensation examination to 
determine the nature and extent of 
impairment caused by his left shoulder 
and left forearm disabilities.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner should indicate in his/her 
report whether the claims folder was 
provided in conjunction with the 
examination and reviewed in its entirety.  
All appropriate diagnostic tests and 
studies deemed necessary by the examiner 
to render the opinions requested, and to 
assess the severity of these 
disabilities, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  The 
physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of the left 
shoulder and left forearm disabilities, 
to include a complete and detailed 
discussion of all functional limitations 
associated with each condition, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
left shoulder and left forearm 
disabilities in correlation with the 
applicable musculoskeletal and arthritis 
diagnostic criteria set forth in the 
Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  The physician 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule, to include degenerative 
arthritis, limitation of motion, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. 
§ 4.71a, as is appropriate based on the 
medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and should report the exact ROM of the 
left shoulder and left wrist.  The ROM 
results should be set forth in degrees, 
and the report should include information 
as to what is considered "normal" range 
of motion.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  Moreover, in accordance with the 
well-established DeLuca provisions, the 
examination report also must discuss 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function.  If 
the appellant describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

5.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of these claims must be 
within the analytical framework provided 
in DeLuca and its progeny, and moreover, 
it must consider alternative diagnostic 
criteria, to include separate ratings for 
arthritic impairment.  Further, 
consideration of referring one or both 
issues for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable (evidence for 
and against claim in equipoise, see 38 
C.F.R. § 4.3).  Moreover, the RO is 
advised to consider whether any staged 
ratings (higher or lower) may be 
warranted for the left shoulder and left 
forearm disabilities as the appeal of 
these increased rating claims arises from 
the original grant of service connection 
for each disability by rating decision in 
January 1999.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, which 
includes a summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affected the 
outcome, and given the opportunity to 
respond thereto.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


